LIEN SUBORDINATION AGREEMENT

THIS LIEN SUBORDINATION AGREEMENT, dated as of April 19, 2007 (this
“Agreement”), is by and between SUNFLOWER CAPITAL, LLC (the “Existing
Creditor”); QUEST CAPITAL ALLIANCE II, L.L.C., as agent for the Lenders (defined
below) (in such capacity, the “Agent”), and SiriCOMM, Inc., a Delaware
corporation (the “Company” or the “Borrower”).

RECITALS:

A.             The Lenders have agreed to make a loan to the Company of up to
$2,000,000 pursuant to the terms of a Securities Purchase Agreement dated as of
the date hereof among the Borrower and the various financial parties thereto,
including the Agent (together with the Agent’s and the other financial parties’
affiliates, related parties, successors and assigns, the “Lenders”) (hereinafter
such Securities Purchase Agreement as amended or otherwise modified from time to
time shall be referred to as the “Purchase Agreement”) and Convertible
Debentures in the original aggregate principal amount of up to $1,500,000 dated
as of the date hereof, executed by the Borrower in favor of the Lenders (as such
notes may be amended, modified or replaced from time to time, the “Debentures”),
which obligations are secured by the security interest granted to Lenders
pursuant to that certain Security Agreement, dated as of the date hereof (as
amended or otherwise modified from time to time, the “Security Agreement”)
(collectively, the obligations evidenced by the Purchase Agreement and the
Debentures will hereinafter be collectively referred to as the “New
Indebtedness”).

B.             The Company owes the Existing Creditor a principal amount
$500,000 or such lesser amount as has been or will be loaned or advanced to the
Company by the Existing Creditor as evidenced by a Convertible Promissory Note
dated as of March 15, 2007, together with interest accrued thereon (the
“Existing Indebtedness”).

C.             In order to induce the Lenders to make the above-referenced loans
and extensions of credit to the Borrower, and because of the direct benefit to
the Existing Creditor of such New Indebtedness to the Borrower, the Existing
Creditor has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Priority of Liens

1.1 The Existing Creditor consents and agrees that it is hereby subordinating
its security interest in and to the collateral described on Schedule A (the
“Collateral”) to the security interest of the Lenders in and to the Collateral
granted to the Lenders pursuant to the Security Agreement. All security
interests now or hereafter acquired by the Lenders in the Collateral to secure
the New Indebtedness shall at all times be prior and superior to any security
interest or

 


--------------------------------------------------------------------------------



 

 

other interest or claim now held or hereafter acquired by the Existing Creditor
in the Collateral. The Agent, on behalf of the Lenders, consents and agrees that
it is hereby subordinating the security interest of the Lenders in and to any
property and assets of the Borrower other than the Collateral to the security
interest of the Existing Creditor in and to such property and assets. All
security interests now or hereafter acquired by the Existing Creditor in any
property and assets of the Borrower other than the Collateral shall at all times
be prior and superior to any security interest or other interest or claim now
held or hereafter acquired by the Lenders therein. The Agent, on behalf of the
Lenders, and the Existing Creditor acknowledge that the subordination evidenced
hereby is a subordination of lien priority and not a subordination of the
Existing Indebtedness and the New Indebtedness. The foregoing lien priorities
shall be applicable irrespective of the time or order of attachment or
perfection of any security interest or the time or order of filing of any
financing statements or other documents, or any statutes, rules or law, or court
decisions to the contrary.

1.2 This Agreement shall constitute a continuing agreement of lien
subordination, during which time the Agent, on behalf of the Lenders, and the
Existing Creditor each agree that the other may at any time, and from time to
time, without the consent of the other party and without notice to the other
party, renew or extend any of the indebtedness, liabilities or obligations owing
to it from the Borrower (the “Secured Obligations”) or that of any other person
or entity at any time directly or indirectly liable for the payment of any
Secured Obligations, accept partial payments of the Secured Obligations, settle,
release (by operation of law or otherwise), compound, compromise, collect or
liquidate any of the Secured Obligations, refrain from making any loans or
advances to the Borrower, or change, alter or vary the interest charge on the
Secured Obligations.

1.3 The Existing Creditor shall not collect, take possession of, foreclose upon,
or exercise any other rights or remedies with respect to the Collateral,
judicially or non judicially, or attempt to do any of the foregoing, without the
prior written consent of the Agent, on behalf of the Lenders, which shall be a
matter of the Agent’s sole discretion; provided that, notwithstanding the
foregoing, the Existing Creditor, without the consent of or notice to the
Lenders, may (a) in any insolvency or liquidation proceeding, assert its claims
with respect to the Secured Obligations owing to it (including, without
limitation, filing any proof of claim) and vote such claims, (b) take any action
to preserve or protect the validity and enforceability of its security interests
in the Collateral so long as such action is not inconsistent with this
Agreement, (c) file any necessary responsive or defensive pleadings in
opposition to any pleading objecting to or seeking disallowance of the Existing
Creditor’s claims or otherwise make any agreements or file any motions
pertaining to the Secured Obligations owing to it, in each case to the extent
not inconsistent with the terms of this Agreement, (d) exercise rights and
remedies available to an unsecured creditor with respect to the Collateral, and
(e) exercise any rights or remedies with respect to the property and assets of
the Borrower other than the Collateral. The Lenders shall not collect, take
possession of, foreclose upon, or exercise any other rights or remedies with
respect to the property and assets of the Borrower other than the Collateral,
judicially or non-judicially, or attempt to do any of the foregoing, without the
prior written consent of the Existing Creditor, which shall be a matter of the
Existing Creditor’s sole discretion; provided that, notwithstanding the
foregoing, the Lenders, without the consent of or notice to the Existing
Creditor, may (a) in any insolvency or liquidation proceeding, assert their
claims with respect to

 


--------------------------------------------------------------------------------



 

 

the Secured Obligations owing to them (including, without limitation, filing any
proof of claim) and vote such claims, (b) take any action to preserve or protect
the validity and enforceability of their security interests in the Collateral so
long as such action is not inconsistent with this Agreement, (c) file any
necessary responsive or defensive pleadings in opposition to any pleading
objecting to or seeking disallowance of the Lenders’ claims or otherwise make
any agreements or file any motions pertaining to the Secured Obligations owing
to them, in each case to the extent not inconsistent with the terms of this
Agreement, (d) exercise rights and remedies available to an unsecured creditor
with respect to the property and assets of the Borrower other than the
Collateral, and (e) exercise any rights or remedies with respect to the
Collateral.

1.4 The Agent, on behalf of the Lenders, and the Existing Creditor each agree,
upon the request of the other party, to execute all such documents and
instruments and take all such actions as the other party shall reasonably
request in order to carry out the purposes of this Agreement; provided, however,
that this Agreement shall remain fully effective notwithstanding any failure to
execute any additional documents or instruments. The Existing Creditor
represents and warrants that it has not heretofore transferred or assigned any
Financing Statement naming the Borrower as debtor and it as secured party and
that it will not transfer or assign any such Financing Statement in the future
without first delivering a copy of this Agreement to the proposed transferee or
assignee, which shall agree to be bound by the terms of this Agreement. The
Agent, on behalf of the Lenders, represents and warrants that the Lenders will
not transfer or assign any Financing Statement naming the Borrower as debtor and
any Lender as secured party, or its rights under this Agreement, in the future
without first delivering a copy of this Agreement to the proposed transferee or
assignee, which shall agree to be bound by the terms of this Agreement.

1.5 The Agent, on behalf of the Lenders, agrees that if the Agent, any Lender or
any affiliate or related party of the Agent or any Lender exercises remedies
against the Collateral and takes possession of, operates, or obtains title to
the Collateral, then the network and the network equipment included in the
Collateral shall continue during such possession, operation and title to be
configured to direct any person or entity accessing the network to
http://www.myconvoy.com or any similar successor uniform resource locator (url)
or domain name. Notwithstanding the foregoing, if the Collateral is transferred
to a person or entity other than (i) the Agent, (ii) any Lender, (iii) any
affiliate or related party of the Agent or (iv) any affiliate or related party
of any Lender, then the provisions of this Lien Subordination Agreement shall
not apply to such purchaser. The Agent, on behalf of the Lenders, acknowledges
and agrees that the Existing Creditor has relied upon the provisions of this
section in entering into this Agreement.

ARTICLE II

Events of Default; Borrower’s Consent

2.1 Any default or event of default by the Borrower under any present or future
instrument or agreement between the Borrower and the Lenders shall constitute an
immediate default and event of default under all present and future instruments
and agreements between the Borrower and the Existing Creditor. Any default or
event of default by the Borrower under any present or future instrument or
agreement between the Borrower and the Existing Creditor shall

 


--------------------------------------------------------------------------------



 

 

constitute an immediate default and event of default under all present and
future instruments and agreements between the Borrower and the Lenders. In
addition, an event of default shall be deemed to have occurred under all present
and future instruments and agreements between the Borrower and the Existing
Creditor and between the Borrower and the Lenders if (a) any person or group of
persons shall acquire beneficial ownership of 40% or more of the issued and
outstanding shares of capital stock of the Company having the right to vote for
the election of directors of the Company; (b) individuals who constitute the
board of directors of the Company (together with any new directors whose
election by the board of directors of the Company or whose nomination for
election by the stockholders of the Company was approved by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or (c) Mark L. Grannell shall cease to
be the acting chief executive officer of the Company.

2.2 The Borrower hereby approves of, agrees to and consents to all of the terms
and provisions of this Agreement and agrees to be bound hereby. The Borrower
further agrees that, at any time and from time to time, this Agreement may be
altered, modified or amended by the Agent and the Existing Creditor without
notice to or the consent of the Borrower.

ARTICLE III

Miscellaneous

3.1 No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising on the part of the Lenders or the Existing Creditor, from time to
time, any rights, power and privileges under the documents evidencing and
governing the New Indebtedness or the Existing Indebtedness, as applicable, or
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Agreement and in any agreement relating
to any of the New Indebtedness and the Existing Indebtedness and all other
agreements, instruments and documents referred to in any of the foregoing are
cumulative and shall not be exclusive of any rights or remedies provided by law.

 

3.2 Jurisdiction. Any judicial proceeding brought against any of the parties to
this Agreement on any dispute arising out of this Agreement or any matter
related hereto may be brought in the courts of the State of Missouri, Greene
County, or in the United States District Court for the Greene County, Missouri
area, and, by execution and delivery of this Agreement, each of the parties to
this Agreement accepts the exclusive jurisdiction of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. The prevailing party or parties in any such litigation
shall be entitled to receive from the losing party or parties all costs and
expenses, including reasonable counsel fees, incurred by the prevailing party or
parties.

 

3.3 Governing Law; Successors and Assigns. This Agreement and the rights and
obligations of the parties under this Agreement shall be governed by, and
construed and

 


--------------------------------------------------------------------------------



 

interpreted in accordance with, the laws of the State of Missouri applicable to
contracts made and to be performed in such state, shall be binding upon and
inure to the benefit of the Lenders, the Existing Creditor, the Borrower and
their respective successors, transferees and assigns.

3.4 Counterparts. This Agreement may be executed by the parties hereto in any
number of separate counterparts all of which taken together shall constitute one
and the same instrument.

3.5 Waivers, Amendments, Etc. The lien subordination provisions contained herein
are for the benefit of the Lenders, the Existing Creditor and their successors
and assigns as holder from time to time of New Indebtedness and the Existing
Indebtedness, as applicable, and may not be rescinded or cancelled or modified
in any way, nor, unless otherwise expressly provided for herein, may any
provision of this Agreement be waived or changed without the express prior
written consent thereto of the Existing Creditor and the Agent.

 

3.6 No Continuing Commitment. This Agreement shall in no way be construed as a
commitment or agreement by the Lenders or the Existing Creditor to continue
financing arrangements with the Borrower and either may terminate such
arrangements at any time, in accordance with their respective agreements with
the Borrower.

 

3.7 Relationship of Parties. The relationship between the Lenders and the
Existing Creditor is, and at all times shall remain, solely that of creditors of
the Borrower. The Lenders and the Existing Creditor shall not under any
circumstances be construed to be partners or joint venturers of one another; nor
shall the Existing Creditor and the Lenders under any circumstances be deemed to
be in a fiduciary relationship with one another or to owe any duty to one
another other than the duties expressly provided in this Agreement. The Lenders
and the Existing Creditor do not undertake or assume any responsibility or duty
to one another to select, review, inspect, supervise, pass judgment upon or
otherwise inform each other of any matter in connection with the Borrower’s
property and assets, any collateral held by either of the Lenders or the
Existing Creditor or the operations of the Borrower. Each of the Existing
Creditor and the Lenders shall rely entirely on its own judgment with respect to
such matters, and any review, inspection, supervision, exercise of judgment or
supply of information undertaken or assumed by either of the Existing Creditor
or the Lenders in connection with such matters is solely for the protection of
such respective party.

 

3.8 Notices. Any notices and demands under or related to this Agreement shall be
in writing and delivered to the intended party at its address stated herein, by
one of the following means: (i) by hand; (ii) by a nationally recognized
overnight courier service; (iii) by certified mail, postage prepaid, with return
receipt requested. Notice shall be deemed given: (i) upon receipt if delivered
by hand; (ii) on the business day after the day of deposit with a nationally
recognized overnight courier service, or (iii) on the third business day after
the notice is deposited in the mail. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.

 

3.9 Construction. This Agreement has been negotiated by the parties and their
respective counsel and will be interpreted fairly in accordance with its terms
and without any

 


--------------------------------------------------------------------------------



 

strict construction in favor of or against either party, The headings and
captions set forth herein are for convenience of reference only and shall not
affect the construction or interpretation hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written,

SUNFLOWER CAPITAL, LLC

 

By: /s/ William P. Moore

William P. Moore, III, not individually,
but in his capacity as Trustee of the William P. Moore III

Revocable Trust Dated October 9, 2001, Member

QUEST CAPITAL ALLIANCE II, L.L.C,, as a Lender and as agent for the Lenders

By: /s/ Steven W. Fox

Steven W. Fox

Title: General Manager

 

SiriCOMM, Inc.

 

By: /s/ Mark L. Grannell 4-19-07

Name: Mark L. Grannell

Title: President and CEO

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

All of the Borrower’s right, title and interest in and to the following, whether
now owned or hereafter acquired and wherever located:

(i)             all network equipment, including, without limitation, all APs
(Access Points), servers, and supporting infrastructure (Network Operations
Center) equipment;

(ii)           all agreements regarding the network pertaining to the placement
and use/operations of the network between Borrower and Pilot Travel Centers LLC,
Love’s Travel Stops and Country Stores, Inc., and Petro Stopping Centers, LP;
and

 

(iii)

any proceeds from the sale of network equipment.

 

 

 

 